Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7, 19-22 allowable. Claims 8-14, 15-18 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions II, II, IV, V, as set forth in the Office action mailed on 9/21/2021, is hereby withdrawn and claims 8-18 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney on 3/29/2022 and further discussion on 3/31/2022 and 4/01/2022.
The application has been amended as follows: 

1.  (Currently Amended) An over/under voltage protection circuit, comprising:
a digital-to analog converter;
a comparator comprising:
a first input coupled to an output of the digital-to-analog converter; and
a second input configured to receive an input voltage; and
a control circuit comprising: 
an output coupled to an input of the digital-to-analog converter; and
an input coupled to an output of the comparator; 
wherein the control circuit is configured to set the digital-to-analog converter to output an overvoltage fault threshold responsive to the output of the comparator indicating that the input voltage exceeds any of an overvoltage warning threshold, an undervoltage warning threshold or an undervoltage fault threshold, the overvoltage fault threshold being greater than the overvoltage warning threshold, the overvoltage warning threshold being greater than the undervoltage warning threshold, and the undervoltage warning threshold being greater than the undervoltage fault threshold.


2 – 3.  (Canceled)

8.  (Currently Amended) A control circuit, comprising: 
a state machine circuit configured to: 
transition from an overvoltage warning detection state to an overvoltage fault detection state responsive to receipt of a signal indicating that an input voltage exceeds an overvoltage warning threshold; 
transition from an undervoltage warning detection state to the overvoltage fault detection state responsive to the signal indicating that the input voltage exceeds an undervoltage warning threshold; and 
transition from an undervoltage fault detection state to the overvoltage fault detection state responsive to the signal indicating that the input voltage exceeds an undervoltage fault threshold; 
wherein the overvoltage warning threshold represents a higher voltage than the undervoltage warning threshold, and the undervoltage warning threshold represents a higher voltage than the undervoltage fault threshold;
wherein an overvoltage fault threshold is greater than the overvoltage warning threshold; the overvoltage warning threshold is greater than the undervoltage warning threshold; and the undervoltage warning threshold is greater than the undervoltage fault threshold.

9.  (Canceled)

Examiner’s Statement of Reasons for Allowance
1.	Claims 1, 4-8, 10-22 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended Claims 1 to further limit to include the limitations of Claims 2-3 and Claim 8 to include the limitations of Claim 9 as proposed and discussed in an interview (see Examiner’s Amendment and Interview Summary attached), cancelled Claims 2-3, 9 and presented persuasive arguments toward the rejection of Claim 19 and the secondary reference Valley (Valley was relied upon for the teachings of the limitations of four voltage thresholds, overvoltage fault threshold, overvoltage warning threshold, undervoltage warning threshold and undervoltage fault threshold).
Regarding amended Claim 1, closest prior art of record considered Poucher (US 2001/0045470) discloses an over/under voltage protection circuit, comprising: 
 a digital-to analog converter (comprising 2, 22, Figures 1, 2 respectively); 
a comparator (3, 23, Figures 1, 2 respectively) comprising: 
a first input coupled to
a second input configured to receive an input voltage (input of 3 coupled to an input voltage/output from 1, Figure 1, input of 23 coupled an input voltage/output from 21, Figure 2; output terminal of temperature sensor providing an output voltage  proportional to the temperature, output terminal of temperature sensor 21 providing input voltage proportional to the temperature, Figures 1, 2, Paragraphs 9, 34 respectively); and 
a control circuit (5, 24, Figures 1, 2 respectively) comprising: an output coupled to an input of the digital-to-analog converter (output of 5 coupled to the input of 2, Figure 1, output of 24 coupled to the input of 23, Figure 2); and an input coupled to an output of the comparator (input of 5 coupled to an output of 3, Figure 1, input of 24 coupled to an output of 23, Figure 2); 
wherein the control circuit is configured to set the digital-to-analog converter to output an overvoltage fault threshold responsive to the output of the comparator indicating that the input voltage of exceeds a overvoltage threshold currently outputted by the digital-to- analog converter (Figures 1-2 and Paragraphs 22, 44 respectively, Claim 1, Paragraphs 25-29). Poucher also discloses the counter logic to program/set that can be configured to any number of voltage thresholds (Paragraph 16).
Poucher does not disclose the overvoltage threshold being any of an overvoltage warning threshold, an under voltage warning threshold, or an under voltage fault threshold, the overvoltage fault threshold is greater than the overvoltage warning threshold; the overvoltage warning threshold is greater than the undervoltage warning threshold; and the undervoltage warning threshold is greater than the undervoltage fault threshold. 
Valley (US 4,743,779) discloses an over/under voltage protection circuit (Figures 1-2) comprising a comparator (100, Figure 1) with an over voltage fault output and an under voltage fault output and an adjustable window circuit and at least three voltage thresholds including an over voltage fault threshold (152, Figure 2), under voltage fault threshold (154, Figure 2), an overvoltage warning threshold (156, Figure 2), an under voltage warning threshold (158, Figure 2), and the overvoltage fault threshold is greater than the overvoltage warning threshold (152 greater than 156, Figure 2); the overvoltage warning threshold is greater than the under voltage warning threshold (156 greater than 158, Figure 2); and the under voltage warning threshold is greater than the under voltage fault threshold (156 greater than 154, Figure 2). Valley does not disclose outputting an overvoltage fault threshold, the overvoltage fault threshold being any of an overvoltage warning threshold, an under voltage warning threshold, or an under voltage fault threshold (see also Applicant’s arguments toward Valley reference on Page 12 of the Remarks regarding 103 rejection of similar limitations in Claim 19). 
Combination of Poucher and Valley does not disclose the overvoltage fault threshold output of the digital-to-analog converter being any of an overvoltage warning threshold, an under voltage warning threshold, or an under voltage fault threshold, in combination with the other recited elements of Claim 1, therefore allowable. Claims 4-7 depend from Claim 1.
Amended Claim 8 recites a control circuit comprising a state machine including corresponding limitations of the allowable feature of Claim 1, therefore allowable for the same reasons as for Claim 1. Claims 10-14 depend from Claim 8.
Claim 15 recites a method corresponding to the over/under voltage protection circuit of Claim 1, therefore allowable for the same reasons as for Claim 1. Claims 16-18 depend from Claim 15.

Regarding amended  Claim 19, closest prior art of record considered Chambers (US 2007/0083582)  discloses a system (Figures 1-6), comprising: 
a processor (104, Figure 1); 
a power supply coupled to the processor (150, Figure 1); and 
a circuit coupled to the processor and the power supply (100 excluding 104, Figure 1), and comprising: 
a digital-to analog converter (1108, Figure 1); 
a comparator (106, Figure 1, Paragraph 41) comprising: a first input (VREF at negative input terminal, Figure 1) coupled to an output of the digital-to-analog converter (VREF coupled to node 114/output of DAC 108, Figure 1); and a second input (VMOUT at positive input terminal, Figure 1) coupled to an output of the power supply (VMOUT coupled to node 112 receiving power supply voltage 150, Figure 1); 
a control circuit (110, Figure 1) comprising: an output coupled to an input of the digital-to-analog converter (output 120 from control circuit 110 coupled to input of DAC 108, Figure 1); and an input coupled to an output of the comparator (input of 110 receiving output COMP at node 116, Figure 1); 
wherein the control circuit is configured to: 
set the digital-to-analog converter to generate a voltage threshold responsive to an input voltage at the second input of the comparator exceeding a current voltage threshold at the first input of the comparator (Paragraph 41, “The comparator output signal is a 1-bit comparison result indicating whether the voltage VMOUT is greater than voltage VREF”), and selecting 11 voltage levels for VREF between an upper voltage level and lower voltage level for comparison by the comparator (Paragraph 55, the power supply voltage Vdd (Vdd/2) is used as the reference voltage VREF.  Specifically, digital control circuit 110 generates reference select signal refsel[10:0] to  select a voltage level of the 11 comparison voltage levels that is equal to or nearest to Vdd/2.  Voltage Vs, being either voltage Vdd or voltage Vss, is either greater than or less than the reference voltage”). Chambers’ circuit is an operating voltage/mode generation circuit. 
Chambers does not disclose an over/under voltage protection circuit and does not disclose the voltage threshold output being an overvoltage fault threshold responsive to the input voltage exceeding an under voltage fault threshold, an overvoltage warning threshold and under voltage warning threshold as recited, wherein: the overvoltage fault threshold is greater than the overvoltage warning threshold; the overvoltage warning threshold is greater than the undervoltage warning threshold; and the undervoltage warning threshold is greater than the undervoltage fault threshold. 
Valley discloses an over/under voltage protection circuit (Figures 1-2) comprising a comparator (100, Figure 1) with an over voltage fault output and an under voltage fault output and an adjustable window circuit and voltage thresholds including an over voltage fault threshold (152, Figure 2), under voltage fault threshold (154, Figure 2), an overvoltage warning threshold (156, Figure 2), an under voltage warning threshold (158, Figure 2), and the overvoltage fault threshold is greater than the overvoltage warning threshold (152 greater than 156, Figure 2); the overvoltage warning threshold is greater than the under voltage warning threshold (156 greater than 158, Figure 2); and the under voltage warning threshold is greater than the under voltage fault threshold (156 greater than 154, Figure 2). Valley does not disclose outputting an overvoltage fault threshold, the voltage threshold output being an overvoltage fault threshold responsive to the input voltage exceeding an under voltage fault threshold, an overvoltage warning threshold and under voltage warning threshold (see also Applicant’s arguments toward Valley reference on Page 12 of the Remarks). 
Combination of Chambers and Valley does not disclose the digital-to-analog converter being set to output the overvoltage fault threshold responsive to the input voltage exceeding the under voltage fault threshold, responsive to the input voltage exceeding the overvoltage warning threshold and responsive to the input voltage exceeding the under voltage warning threshold, in combination with the other recited elements of Claim 19, therefore allowable. Claims 20-22 depend from Claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 4/01/2022